

114 SRES 119 IS: Amending rule XXVIII of the Standing Rules of the Senate to provide for timely establishment of conference committees.
U.S. Senate
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 119IN THE SENATE OF THE UNITED STATESMarch 26, 2015Mr. Merkley (for himself and Mr. Udall) submitted the following resolution; which was referred to the Committee on Rules and AdministrationRESOLUTIONAmending rule XXVIII of the Standing Rules of the Senate to provide for timely establishment of
			 conference committees.
	
 1.Motions to go to conferenceRule XXVIII of the Standing Rules of the Senate is amended by striking paragraph 2(b) and inserting the following:
			
 (b)Consideration of a motion described in subparagraph (a), including consideration of any debatable motion or appeal in connection therewith, shall be limited to not more than 2 hours..